CONFIDENTIAL

Exhibit 10.2

 

[g20170411185207810669.jpg]

 

Organovo, Inc.

6275 Nancy Ridge Drive

Suite 110

San Diego, CA 92121

Date: April 11, 2017

NAME: Taylor J. Crouch

Dear Taylor,

On behalf of Organovo Inc., (“Organovo”) it is our great pleasure to extend you
an offer of employment as Chief Executive Officer and President of Organovo and
Organovo Holdings, Inc. (the “Company”), contingent on approval by the Company’s
Board of Directors (the “Board”).  Upon or promptly following your first day of
employment with Organovo, the Board will appoint you as a member of the Board,
to serve as a Class II director until the 2019 Annual Meeting of
Stockholders.  In making this offer, we are expressing our enthusiastic support
for the skills and commitment you will bring to our exciting team.  We are
pleased to offer you the following compensation and benefits:

Salary: Your annual base salary for this position will be $500,000 per year,
subject to deductions and income tax withholding as required by law or the
policies of the company.  Future increases will be considered by the
Compensation Committee in its review of executive compensation.  

Bonus: You are eligible to participate in the Company’s Short Term Incentive
Plan, which is established annually by the Compensation Committee.  Your target
incentive bonus for fiscal 2018 will be 50% of your base salary; however, the
actual bonus received will be based upon the Company’s performance and your
achievement of individual performance goals established by the Compensation
Committee. Your fiscal 2018 bonus payment will be subject to required
deductions, and withholdings and will be calculated on a prorated basis based on
your W-2 earnings. The Company’s Compensation Committee shall have the sole
discretion to determine whether you have earned any bonus set forth in this
paragraph, and if so, the amount of any such bonus.

Equity Package: In addition, subject to approval by the Board’s Compensation
Committee after your start date, we are pleased to offer you a Stock Option
Award (the “Stock Option”) and a Performance-Based Restricted Stock Unit Award
(the “PBRSU”).  The Stock Option will be exercisable for 2,088,212 shares of the
Company’s common stock (the “Option Shares”) (equal to approximately 2% of the
Company’s outstanding common stock as of the date of grant.  The exercise price
for the Option Shares will be set at the closing market price of the Company’s
common stock on the Nasdaq Stock Market on the date the Compensation Committee
approves the grant. One-fourth (1/4th) of the Option Shares will vest one year
from your start date at the Company (the “Vesting Commencement Date”), and the
remaining Option Shares will vest on a quarterly basis thereafter over a period
totaling four years from the Vesting Commencement Date, subject to your
continuous service through such date.    The PBRSU will represent the right to
receive up to 208,822 shares of the Company’s common stock (the “Performance
Shares”) (equivalent to options representing 0.5% of the Company’s outstanding
common stock as of the date of grant). The PBRSU vesting schedule will be based
upon the Company’s achievement of financial performance metrics to be mutually
agreed upon in good faith by you and the Compensation Committee following your
start date.  The vesting of the Performance Shares will be contingent on the
Compensation Committee’s certifying that the Company has achieved the
performance metric and your continuous service through the date the Company
achieves the applicable performance metric.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

The Company intends to grant the Stock Option and the PBRSU as “inducement
grants” within the meaning of Nasdaq Marketplace Rule 5635(c)(4) (the
“Inducement Grant Rules”).  While the Stock Option and PBRSU will be granted
outside of the Company’s 2012 Equity Incentive Plan (the “Plan”), the other
terms and conditions applicable to the Stock Option and PBRSU will be consistent
with those applicable to options and restricted stock units granted to the
Company’s executive officers under the Plan, as described in the applicable
Stock Option Agreement and PBRSU Agreement.  The Company will file a
Registration Statement on Form S-8 to cover the issuance of the Stock Option and
the PBRSU and the sale of the underlying shares of Company’s common stock.

Severance and Change in Control: You are eligible to participate in the
Company’s Severance and Change in Control Plan (the “Plan”), which is attached
hereto, as a Tier 1 Employee.  The Plan has been approved by the Board and may
be modified by the Board in the future.  

Benefits: Organovo provides group medical, dental and vision insurance plans for
employees and their dependents.  These benefits become effective on the first of
the month following date of hire.  Organovo also has a 401(k)-retirement plan
with a company specified match, an Employee Stock Purchase Plan (ESPP) and a
Section 125 plan allowing employees to have a health care spending account and a
dependent care spending account.  These latter items allow you to make
contributions with pre-tax dollars.  Finally, Organovo also offers long term
disability, accidental death & dismemberment and life insurance (at one times
your annual base salary).

Personal Time Off: You will be eligible for 4 weeks of vacation (20) days,
accrued per pay-period. We also offer 5 sick days, 8 paid holidays and 2
floating holidays.

Start Date: Should you find our offer attractive and contingent upon Board
approval, we would like your start date to be April 24, 2017.

Legal Fees: The Company will also reimburse you for up to $5,000 of reasonable
legal fees incurred by you with respect to your negotiation of this offer
letter, upon presentation of appropriate supporting documentation.  

This employment offer is contingent upon you signing our Employee
Confidentiality Agreement providing legally required evidence of your right to
work in the United States as well as Organovo’s successful completion of your
references and background check. In consideration of your employment, you also
agree to conform to the policies and standards of the Company.

Your employment as Chief Executive Officer and President is a full-time
position.  While you render services to the Company, you agree not engage in any
other employment, consulting or other business activity (whether full‑time or
part-time) without first obtaining the Board’s approval, pursuant to the
Company’s Corporate Governance Guidelines.  The Board agrees to handle any such
requests promptly and in good faith.  

Your employment will be “at-will” and either party may terminate the
relationship at any time with or without cause and with or without notice.  

By your signature below, you acknowledge that you will be an exempt employee and
that this offer letter supersedes any prior offer letters, arrangements or
discussions between you and the Company (and its wholly-owned subsidiary
Organovo Inc.), and represents the entire agreement between you and Organovo,
and that no verbal or written agreements, promises or representations that are
not specifically stated in this offer, are or will be binding upon
Organovo.  Any additions or modifications of these terms must be in writing and
signed by you and Chair of the Compensation Committee. On the first day of
employment, you will be required to provide the Company with the legally
required proof of your identity and authorization to work in the United
States.  In addition, by signing this offer letter, you confirm to the Company
that you have no contractual commitments or other legal obligations that would
prohibit you from performing your duties for the Company.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

We hope that you'll accept this offer and look forward to welcoming you
aboard!  Please feel free to call me if you have any questions.

Sincerely,

/s/ Kirk Malloy

Kirk Malloy

Lead Director of the Board

To accept this job, offer:

 

•

Sign and date this job offer letter where indicated below.  

 

•

Return a signed and dated document back within 5 days of the date of this
letter. A copy of the document should be retained for your records.  The
document should be scanned and returned electronically to.

Accept Job Offer

By signing and dating this offer letter, I, Taylor Crouch, accept this offer of
employment from Organovo, Inc., to be effective and contingent upon approval by
the Company’s Board of Directors.

 

Signature:  /s/ Taylor Crouch

Date: April 11, 2017

 

 